Citation Nr: 0018580	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  91-52 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for disorders of both 
shoulders and arms on a direct service incurrence basis and 
as secondary to service-connected residual scar from a 
shrapnel wound in the lower part of the right scapula.

2.  Entitlement to service connection for a psychiatric 
disorder as secondary to service-connected residual scar form 
a shrapnel wound in the lower part of the right scapula.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel



INTRODUCTION

The appellant served on active duty from January 1941 to 
September 1945 and from March 1948 to June 1951.

The current appeal arose from a January 1991 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi.  The RO, in pertinent part, 
denied entitlement to service connection for a left shoulder 
disability, and continued the noncompensable evaluation for 
service-connected residuals of frozen feet.

In December 1992 the Board of Veterans' Appeals (the Board) 
expanded the issue to include entitlement to service 
connection for both arms and the right shoulder based upon 
the appellant's contentions.  Thus, the issues before the 
Board were entitlement to service connection for disorders of 
both shoulders and arms and a compensable evaluation for 
residuals of frozen feet.  The Board remanded the case to the 
RO for further development and adjudicative actions.

In August 1994 the Board granted a 10 percent evaluation for 
residuals of frozen feet and denied entitlement to service 
connection for disorders of both shoulders and arms on a 
direct service incurrence basis and as secondary to the 
service-connected residual scar from a shrapnel wound in the 
lower part of the right scapular.

In September 1994 the appellant filed a motion for 
reconsideration with the Chairman of the Board.  This was 
denied in December 1994.

The appellant appealed the August 1994 Board decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).

In October 1995 the Secretary of Veterans Affairs (the 
Secretary) filed a motion to vacate the August 1994 Board 
decision in part, and to remand it for additional 
adjudication.  Specifically, the Secretary noted that a 
decision had been recently issued by the Court in Allen v. 
Brown, 7 Vet. App. 439 (1995), in which, the Court, en banc, 
held that when aggravation of a nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  The Secretary asserted that the Board needed to 
consider the appellant's claim of entitlement to service 
connection for disorders of both shoulders and arms under 
this new standard as well.

Additionally, the Secretary noted that the appellant had been 
diagnosed with psychogenic musculoskeletal reaction in 
service and conversion reaction post service, and stated that 
a psychiatric evaluation should be conducted to determine if 
the appellant had a service-connected psychiatric disorder as 
a result of the service-connected residual scar from a 
shrapnel wound in the lower part of the right scapula.

Finally, the Secretary noted that the issue of an increased 
evaluation for residuals of frozen feet should be abandoned, 
as the Board had granted a 10 percent evaluation for such 
disability.

The Court granted the Secretary's motion in November 1995 and 
vacated and remanded the August 1994 Board decision as to the 
issue of entitlement to service connection for disorders of 
both shoulders and arms.

The Board remanded the claim of entitlement to service 
connection for disorders of both arms and shoulders in May 
1996, in compliance with the Secretary's motion and Court 
order.  Specifically, the Board requested that the appellant 
undergo an orthopedic examination and a psychiatric 
evaluation.  

As to the orthopedic examination, the Board requested the 
examiner to review the records and indicate the approximate 
date of onset of the appellant's disease process and whether 
there was evidence that suggested that degenerative arthritis 
was present to a degree of 10 percent or more during the 
first year after his discharge from service.  As to the 
psychiatric evaluation, the Board asked that the examiner 
provide an opinion as to whether there was a reasonable 
probability that any current psychiatric disorder was caused 
by or made worse by the service-connected residual scar from 
a shrapnel wound in the lower part of the right scapula.

In July 1996 the RO affirmed the denial of entitlement to 
service connection for disorders of both shoulders and arms, 
and denied entitlement to service connection for a 
psychiatric disorder as secondary to the service-connected 
residual scar from a shrapnel wound in the lower part of the 
right scapula.

In December 1996 the Board denied entitlement to service 
connection for disorders of both shoulders and arms on a 
direct service incurrence basis, and as secondary to the 
service-connected residual scar from a shrapnel wound in the 
lower part of the right scapula.  The Board also determined 
that the appellant did not have a psychiatric disorder which 
was the result of the service-connected residual scar from a 
shrapnel wound in the lower part of the right scapula.  The 
appellant appealed the decision to the Court.

In October 1998 the Secretary and the appellant filed a joint 
motion for remand, asserting that the December 1996 Board 
decision should be vacated.  Specifically, the parties stated 
that the VA examinations that had been conducted as a result 
of the May 1996 Board remand had not been in accordance with 
the specific opinion requests as directed by the Board.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  The parties 
asserted that additional examinations should be conducted.

The Court granted the joint motion for remand in October 
1998.







In September 1999 the Board remanded the claim of entitlement 
to service connection for disorders of both shoulders and 
arms in compliance with the joint motion for remand and Court 
order.  

In March 2000 the RO affirmed the denial of entitlement to 
service connection for disorders of both shoulders on a 
direct service incurrence basis and as secondary to the 
service-connected residual scar from a shrapnel wound in the 
lower part of the right scapula.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  A chronic acquired disorder of either shoulder or arm was 
not shown in service.

2.  Post service reported arthritis was not disabling to a 
compensable degree during the first post service year.

3.  Post service reported chronic acquired disorders of both 
arms and shoulders are not causally related to or worsened by 
a service-connected disability.

4.  The claim of entitlement to service connection for a 
chronic acquired psychiatric disorder as secondary to the 
service-connected scar from a shrapnel wound in the lower 
part of the right scapula is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.



CONCLUSIONS OF LAW

1.  A chronic acquired disorder of either shoulder or arm was 
not incurred in or aggravated by active service; nor may 
service connection be presumed for arthritis.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5107 (West 1991 & Supp. 1999);  
38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

2.  A chronic acquired disorder of either arm or shoulder is 
not proximately due to, the result of, or aggravated by 
service-connected residual scar from a shrapnel wound in the 
lower part of the right scapula.  38 U.S.C.A. § 5107;  
38 C.F.R. § 3.310(a) (1999); Allen v. Brown, 7 Vet. App. 439 
(1995).

3.  The claim of entitlement to service connection for a 
chronic acquired psychiatric disorder as secondary to 
service-connected residual scar from a shrapnel wound in the 
lower part of the right scapula is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show that in December 1950 the 
appellant sustained a shrapnel injury to his upper right 
back.  Physical examination at that time disclosed a one-
centimeter entrance wound in the right posterior chest in the 
area over the ninth rib.  Radiographic examination showed a 3 
x 4-millimeter fragment over the right seventh rib.

The appellant was seen in January and February 1951 with 
complaints of pain in his back near the area where the 
shrapnel had hit.  Heat was recommended.  In April 1951 the 
appellant reported pain between his shoulders.  The examiner 
stated that heat treatment had been suggested and noted that 
there may have been a non-somatic factor involved.  That same 
month the appellant was examined.  

The examiner stated that neurologic examination was negative, 
and that there was no tenderness over the area of pain.  He 
was referred to the surgical clinic.

An undated clinical record shows the appellant complained of 
his hands and arms feeling tired for a three-month period.  
The examiner noted that the appellant had been injured by a 
mortar fragment three months prior.  The examiner stated that 
there were "absolutely no objective pathological findings."  
Muscular strength and tone were good.  Deep tendon reflexes 
were 2+ bilaterally.  

There was no paresthesia of the arms or the hands.  An x-ray 
taken at that time revealed a small metallic fragment in the 
muscles of the back, which the examiner noted was without 
bony involvement.  The relevant diagnosis was psychosomatic 
disease "only."  (Underline in original.)  

On service separation examination in June 1951 the examiner 
noted the appellant had previously sustained a shrapnel wound 
to the back.  Clinical evaluation of the bones, joints, or 
muscles of the extremities was reported to be without 
significant abnormality.

An October 1951 VA examination report shows the veteran 
complained of pain in his right shoulder and arm.  The 
examiner stated that physical examination revealed no changes 
in the motion or musculature of the right shoulder girdle.  
No diagnosis was entered as to the right shoulder.  A 
separate psychiatric evaluation conducted at that time 
concluded in a diagnosis of conversion reaction.

In October 1951 the RO granted service connection for the 
residual scar from the shrapnel wound and assigned a 
noncompensable evaluation, effective July 5, 1951.

In December 1951, private physical, neurological, and 
psychiatric examinations were conducted.  At the time of the 
examinations the appellant complained of right shoulder 
problems in the area under his right shoulder blade, which he 
stated had been present since his inservice shrapnel wound 
injury.  

Physical examination revealed the presence of slight 
anesthesia to pinprick over the right posterior shoulder, and 
at the level of the axillary space.  Following repeated 
"sharp point" tests over the right shoulder muscles, the 
appellant complained of some (but not complete) loss of 
sensation.  The examiner stated that arm-sensitive tests had 
not been sustained.  The relevant diagnosis was neuritis of 
the right shoulder, which the examiner stated was severe and 
chronic.

An August 1952 VA examination report shows the appellant 
related that he had sustained a shell fragment wound in the 
left lower shoulder area.  The examiner noted that the 
service medical records revealed a shell fragment wound to 
the right shoulder.  He stated that physical examination 
revealed a cicatrix of the skin at the tip of the right 
scapula, which was the size of buckshot and which was neither 
adherent nor tender.  Additionally noted was a scar in the 
right medial scapular area.  

The examiner stated that an extensive neurologic examination 
was within normal limits, as was examination of all the 
appellant's joints and bones.  His final determination was 
that the appellant showed no elements of asthenia, neuritis, 
or vascular changes.

An April 1953 VA psychiatric examination resulted in a 
diagnosis of inadequate personality with schizoid trends.

In a Certificate of Attending Physician, dated in December 
1961, the appellant's private physician stated that the 
appellant had been unable to raise moderate weight  past the 
right shoulder level, and that there had been pain and 
weakness in the rhomboid and post axillary areas.  The 
private physician stated that the appellant had a shoulder 
disability attributable to the shrapnel wounds sustained in 
Korea in 1950.  Physical examination revealed  a loss of 
muscle substance at the angle of the right scapula, with 
"winging" of the scapula.  The diagnosis entered was 
shrapnel scars over the right scapula.

In March 1962 the appellant was admitted to a VA medical 
facility for observation and evaluation.  A physical 
examination at the time of admission had been essentially 
normal, with the exception of complaints of numbness and 
weakness in the appellant's right arm.  In the summary report 
it was noted that the appellant was believed to be 
exaggerating his symptoms, and that there was "no organic 
basis" for his complaints.  The final diagnoses were 
passive-aggressive personality with dependent features; mild 
idiopathic scoliosis, doubtfully symptomatic; minimal 
degenerative changes of the cervical spine; and healed 
granulomatous disease of the lungs.

A December 1977 VA examination report shows the examiner 
noted that the appellant had a scar on the back, which was of 
no clinical significance.  He stated that there was no 
limitation of motion of the upper extremities and that muscle 
strength was good.  The relevant diagnosis was 
"insignificant old, healed scars of the back, secondary to 
shrapnel wounds."

An August 1979 VA examination report shows the veteran 
related that since 1950 he had had arthritis the knees, 
shoulder, arm, and neck.  Physical examination revealed no 
swelling of any joint and no limitation of motion.  The 
relevant diagnosis was "shrapnel wounds, not seen."

A VA x-ray of the left shoulder, taken in February 1980, 
revealed no osseous, joint, or soft tissue abnormality.

An April 1989 VA outpatient treatment report shows that the 
appellant complained of right shoulder pain.  Examination of 
the right shoulder revealed no swelling or crepitance.  
Adduction was limited to 135 degrees.  There was mild 
tenderness over the bicipital tendon, but no evidence of 
weakness or sensory deficits.  The examiner stated that the 
x-ray report had shown no obvious sign of impingement and had 
good joint space.  The diagnosis was impingement syndrome.


An April 1989 x-ray report of the right shoulder was noted to 
be consistent with the presence of mild arthritic changes 
involving the acromioclavicular joint.  A May 1989 x-ray 
report of the left shoulder revealed no gross osseous, joint, 
or soft tissue abnormalities.  

A May 1990 VA outpatient treatment report shows the appellant 
complained of left shoulder pain from an old war injury.  
Examination of the extremities was negative for edema.  The 
impression was worsening of left shoulder pain, which the 
examiner stated was secondary to old trauma.  A June 1980 x-
ray report of the left shoulder revealed no abnormalities.  

In August 1990 a diagnosis of chronic left shoulder 
impingement was noted.  X-rays taken at that time revealed 
hypertrophic spurring.  In September 1990 an ultrasound 
demonstrated a subcapsular tear of the left shoulder.  

An October 1990 VA examination report shows the veteran 
recounted that he had sustained a fragment wound in service 
and had been hospitalized for two months.  He was able to 
raise his sitting weight with his hands on the table, with no 
winging of the scapulae.  

The examiner stated that there were barely-identifiable scars 
that were without retraction or inflammation and just under 
the inferior pole of the right scapula.  Range of motion 
revealed 65 degrees of internal and external rotation for 
both shoulders, with abduction to 110 degrees on the left, 
and 120 degrees on the right, and nonspecific crepitation.  
The examiner noted that the right arm was one-quarter inch 
larger than the left in both the upper and lower arms.  He 
stated that there was no objective neurologic pattern 
apparent.  The impression entered was a wound at the inferior 
pole of the right scapula, with symptoms and findings 
compatible with traumatic arthritis of the shoulders.  

X-rays taken of the shoulders that same month revealed well-
preserved joint space bilaterally.  There was "no evidence 
of any degenerative changes."  Additionally, it was noted 
that there was no other soft tissue or bony abnormality.


A January 1991 x-ray report of the left shoulder did not 
reveal any osseous or articular abnormalities.  In November 
1992 the appellant reported to have injured his left shoulder 
in Korea.  The diagnostic impression was chronic left 
shoulder pain.  An x-ray taken of the left shoulder at that 
time revealed no significant bone or joint abnormality.

On file are VA orthopedic and neurologic examinations of the 
veteran conducted in February 1993.  On orthopedic 
examination the appellant gave a history of having sustained 
a left shoulder injury during service, which he stated had 
occurred at the same time that he had sustained the shrapnel 
wound injury.  

Range of motion of the shoulders revealed flexion of 140 
degrees on the right, and 130 degrees on the left, with 
abduction to 120 degrees bilaterally.  Internal rotation was 
to 70 degrees bilaterally, with external rotation to 90 
degrees bilaterally.

The examiner noted that pain was present on motion of both 
shoulders, with more pain on the left.  He stated that there 
was a rather significant tenderness to palpation over the 
posterior subacromial region on the left, but no significant 
tenderness to palpation of the right shoulder.  

X-rays taken at that time revealed an osteophyte of the 
inferior distal aspect of the right clavicle, with no 
evidence of fracture or dislocation, and only minimal 
degenerative changes of the left acromioclavicular joint.  
The left glenohumeral joint was unremarkable, and there were 
no other significant bony or soft tissue abnormalities.  The 
clinical impression was of a history of bilateral shoulder 
injuries, with chronic tendinitis of the left shoulder, and 
earlier arthritic changes of the left acromioclavicular 
joint.  The examiner opined that the current findings did not 
have "anything to do with" the shrapnel wound scarring of 
the lower pole of the right scapula.

On neurologic examination the veteran reported a history of a 
left shoulder injury, wherein his shoulder had been torn 
loose.  The examiner noted that he did not mention a shrapnel 
injury.  Formal examination of the motor system did not 
reveal any atrophy, fasciculation, or abnormal movement.  The 
examiner noted that muscle tone was normal, as was strength 
in the right and left arms.  There was no sensory loss, and 
deep tendon reflexes were equal and symmetrical.  The 
examiner noted that he had pain in his left shoulder when he 
exerted the muscles that directly acted on it.  The final 
impression was that the neurologic examination was not 
remarkable.

A VA June 1996 VA psychiatric evaluation report shows the 
examiner stated that the veteran gave no history of symptoms 
of sufficient severity to satisfy psychiatric diagnostic 
criteria.

A June 1996 VA examination report shows the veteran reported 
that in service he had sustained multiple small shrapnel 
wounds across the posterior aspect of his thorax with 
subsequent pain over the scapular area, which had been worse 
on the left than on the right.  Following physical 
examination the examiner stated that the appellant had 
degenerative disc disease of the cervical spine and chronic 
impingement syndrome of both shoulders, which he noted was 
"by history."  

The examiner stated that it was his determination that the 
pain in the appellant's neck, and across the posterior aspect 
of his shoulders (in the scapular area) was due to 
degenerative disc disease in the neck, which he attributed to 
the aging process.

The examiner further stated that the appellant's shrapnel 
wound neither aggravated, nor was associated with, his 
degenerative disease or impingement syndrome.  Finally, he 
stated, "I doubt if the disease process was present to a 
degree of 10% during the first year after his injury, least 
[sic] 46 years later that is impossible to determine."

In accordance with the October 1998 joint motion for remand, 
the VA examiner who had conducted the June 1996 examination 
reviewed the claims file and the Board's September 1999 
remand and stated the following:

I do not believe that the shrapnel wounds 
sustained in December 1950 would have 
caused a 10 percent impairment during the 
first year after [the appellant's] 
discharge from military service in June 
1951.  The pain which the patient was 
having when I examined him in 1996 was 
due to his degenerative disc disease and 
not to his shrapnel wounds.  The 
degenerative disc disease is a result of 
the aging process with a very slow and 
gradual onset.

VA conducted two psychiatric examinations of the veteran in 
February 2000.  The examiner who conducted the first of the 
two evaluations entered a diagnosis of dementia, but did not 
address whether it was related or not to the service-
connected shrapnel wound to the lower pole of the right 
scapula.  In the second evaluation the examiner entered a 
diagnosis of cognitive disorder and stated that it was 
unlikely that the appellant's mental disability was related 
to the scapular shrapnel wound.


Criteria

Generally, for service connection to be granted, it is 
required that the evidence establish that a particular injury 
or disease resulting in chronic disability was incurred in 
service, or if preexisting service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (1999).  When 
service connection is established for a secondary condition, 
the secondary condition shall be considered a part of the 
original condition.  See id.

In Allen v. Brown, 7 Vet. App. 439 (1995), the Court held 
that when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  

A well grounded claim for secondary service connection 
requires evidence of a current disability as provided by a 
medical diagnosis, a service-connected disease or injury, and 
competent evidence providing a nexus between the two.  Wallin 
v. West, 11 Vet. App. 509, 512 (1998); see also Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Reiber v. Brown, 7 
Vet. App. 513, 516 (1995).

When a disability such as arthritis is not initially 
manifested during service or within an applicable presumptive 
period, "direct" service connection may nevertheless be 
established by evidence demonstrating the disability was in 
fact incurred or aggravated during the veteran's service.  
38 U.S.C.A. § 1113(b) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303(d) (1999).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Caluza v. Brown, 
7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also 38 U.S.C.A. §§ 1110, 38 C.F.R. 
§ 3.303 (1999); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  Establishing direct service connection for a 
disability that was not clearly present in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  

For some factual issues, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Grottveit, 5 Vet. 
App. at 93.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The Court has held that if an appellant fails to submit a 
well grounded claim, VA is under no duty to assist the 
claimant in any further development of the claim.  38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); Grottveit, 5 Vet. App. at 93; 38 C.F.R. § 3.159(a) 
(1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. 49.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

Service Connection for disorders of both 
shoulders and arms on a direct service 
incurrence basis and as secondary to 
service-connected residual scar from a 
shrapnel wound in the lower part of the 
right scapula.

The Board notes that the appellant, a combat veteran, has 
claimed sustention of injuries of his arms and shoulders in 
service, he is currently shown to have bilateral arm and 
shoulder disorders, and competent medical evidence of record 
has related his disorders to service.  

Accordingly, the veteran has submitted well-grounded claims 
of entitlement to service connection for disorders of both 
arms and shoulders, as the appellant's claims are not 
implausible.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

Therefore, the Board must determine if VA has a further 
obligation to assist him, more than it already had, in the 
development of the claim.

The appellant has not identified any additional, relevant 
evidence that has not been requested or obtained.  

The Board notes that the appellant's claims have been 
remanded several times for VA examinations and 
readjudication.  The Board thus finds that all relevant 
evidence necessary for an equitable disposition of the appeal 
has been obtained to the extent possible, and no further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.

As stated above, once a claim is well grounded, the 
Secretary, is then responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert, 1 Vet. App. at 55.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the appellant's claim that he has current bilateral arm and 
shoulder disabilities that are due to direct service 
incurrence, due to the service-connected residual scar from 
shrapnel wound in the lower part of the right scapula, or 
have been aggravated by the service-connected residual scar 
from shrapnel wound in the lower part of the right scapular.

The Board notes that service medical records do not 
substantiate the appellant's allegation of having sustained 
injuries to his right and left shoulders during his second 
period of service.  However, regardless of such, the 
appellant is competent to report that he sustained injuries 
to his right and left shoulders, and thus the Board will 
concede such.

The evidence that supports the appellant's claim is a 
December 1961 statement from a private physician.  He stated 
that the appellant had a right shoulder disability 
attributable to the shrapnel wounds sustained in Korea in 
1950.  

Additionally, the appellant was examined in December 1951, 
and a diagnosis of neuritis of the right shoulder was 
entered.  The examiner stated that the neuritis was chronic 
and severe.  The diagnosis, to include the finding of it 
being chronic and severe and less than one year following the 
appellant's discharge from service, implies a nexus to the 
appellant's service.  However, it must be noted that the 
examiner did not state specifically that the neuritis was a 
result of an injury that the appellant had sustained in 
service.

Also, in a May 1990 VA outpatient treatment report, the 
examiner entered an impression of left shoulder pain, which 
he stated was secondary to old trauma.

The Board finds, however, that the appellant did not incur 
chronic disabilities of both shoulders and arms while in 
service, as the preponderance of the evidence is against such 
findings.

The service medical records revealed that following the 
December 1950 incident, wherein the appellant sustained a 
shrapnel injury, clinical findings were negative as to the 
appellant's arms and shoulders.  When seen within three to 
four months after the shrapnel incident with complaints of 
pain in his arms, the examiners stated that there were no 
pathological findings to substantiate the appellant's 
allegations of pain.  X-rays established that the metallic 
fragment that remained in the muscles of the appellant's back 
did not include bony involvement.

Additionally, at separation, clinical examination of the 
bones, joints, and muscles revealed no significant 
abnormality.  The Board finds that the records made 
contemporaneously while the appellant was in service are 
against his claims of having developed disabilities of his 
arms and shoulders as a result of injuries he had sustained 
from shrapnel.

In August 1952 a VA examiner stated that an extensive 
neurologic examination was within normal limits, as was 
examination of the appellant's joints and bones.  The 
examiner stated that there was no evidence of asthenia, 
neuritis, or vascular changes.  

Additionally, in March 1962, the examiner stated that there 
was no organic basis for the appellant's complaints related 
to his right arm.  These medical findings are against the 
appellant's claim, as the examiners were unable to find 
disabilities related to either arm or shoulder.

In February 1993 a VA physician thoroughly examined the 
appellant and determined that the current findings of chronic 
tendinitis of the left shoulder, to include arthritis, did 
not have "anything to do with" the shrapnel wound scarring 
of the lower pole of the right scapula.  A neurological 
examination conducted at that time was unremarkable.  Again, 
these medical findings are against the appellant's claims.

In June 1996, after thoroughly examining the appellant, a VA 
physician stated that the appellant's service-connected 
residual scar from a shrapnel wound in the lower part of the 
right scapula neither aggravated nor was associated with the 
degenerative disease or impingement syndrome of both 
shoulders.  

Additionally, the examiner submitted an addendum to the June 
1996 examination report wherein he stated that he did not 
believe that the shrapnel wounds sustained in December 1950 
would have caused a 10 percent impairment during the first 
year after the appellant's discharge from military service in 
June 1951.  This evidence is clearly against the appellant's 
claim that the arthritis that he has in his arms and 
shoulders is due to service.

In fact, the evidence of record establishes that the first 
showing of arthritis in the right and left arms and shoulders 
was in 1989 and 1990 respectively, which is close to 40 years 
following his discharge from service.  

In the June 1996 examination report, the examiner stated that 
the pain the appellant complained of, when he had examined 
him in June 1996, was due to the degenerative disc disease 
and not to the shrapnel wounds.  He added that the 
degenerative disc disease was a result of the aging process.  


The Board notes that some of the evidence of record is 
neither in favor of or against the veteran's claim.  
Diagnoses of current bilateral arm and shoulder disabilities 
without a statement of the etiology of the disability cannot 
be considered as positive or negative evidence.

Thus, as stated above, the Board finds that the preponderance 
of the evidence is against the claims of entitlement to 
service connection for disorders of the arms and shoulders.  
In fact, the evidence against the appellant's claims is 
overwhelming when compared to the evidence that is for the 
appellant's claims.  

The Board finds that the opinions made by medical 
professionals who had an opportunity to review the evidence 
of record and examine the appellant are more probative than 
those examinations wherein the examiner did not have the 
opportunity to review the evidence of record.

The December 1961 private physician's statement shows 
although he does not state whether he had reviewed any 
service medical records or any other medical records, other 
than his own, he only stated that the appellant had a right 
shoulder disability as a result of the shrapnel wound he had 
sustained in service.  However, it must be noted that his 
statement was written in 1961.

When comparing the December 1961 statement, the Board notes 
that there are numerous VA examination reports (i.e., 
February 1993, June 1996, and October 1998) wherein the 
examiners had examined the appellant, reviewed the service 
medical records, and reviewed the many years of post service 
medical records and determined that the appellant's current 
disorders of the arms and shoulders are not related to 
service or to the service-connected residual scar from a 
shrapnel wound in the lower part of the right scapula, to 
include having been aggravated thereby.


Thus, the Board finds that the evidence against the 
appellant's claims preponderates against the evidence that is 
in favor of his claims.  The diagnosis of neuritis of the 
right shoulder entered by the examiner in December 1951 was 
not specifically attributed to service or to a service-
connected disability.  Although that evidence may be 
superficially helpful for the appellant's claim, when read in 
its entirety, it is not.

As for the May 1990 finding of left shoulder pain secondary 
to old trauma, the Board finds that the conclusory diagnosis 
is clearly based upon the appellant's history.  Regardless, 
the evidence that is against the claims outweighs this 
finding.

Accordingly, the Board finds that entitlement to service 
connection for disorders of the shoulders and arms on a 
direct service incurrence basis, on a presumptive basis, or 
on a secondary basis, to include aggravation of a nonservice-
connected condition by the service-connected disability, is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107; 
38 C.F.R. §§ 3.303; 3.307, 3.309, 3.310(a); Allen, 7 Vet. 
App. 439.

The Court has recognized that the Board is not compelled to 
accept medical opinions; rather, if the Board reaches a 
contrary conclusion, it must state its reasons and bases and 
be able to point to a medical opinion other than the Board's 
own, unsubstantiated opinion.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  

The Board's decision that the preponderance of the evidence 
is against the appellant's claims is predicated on the 
numerous medical records that did not establish current 
disorders of both arms and shoulders due to service or a 
service-connected disability.  

Although the appellant has stated that he has current 
disorders of both arms and shoulders, he is not competent to 
make a such an opinion, as that requires a medical opinion 
from a medical professional.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).



The Board is aware that the appellant is a combat veteran and 
entitled to the application of 38 U.S.C.A. § 1154(b) (West 
1991).  However, section 1154(b) addresses the incurrence or 
aggravation of a disease or injury in service, not whether 
the veteran has a present disability.  See 38 U.S.C.A. § 
1154(b); Beausoleil v. Brown, 8 Vet. App. 459, 464; Kessel v. 
West, 13 Vet. App. 9, 17-19 (1999) (holding that § 1154(b) 
does not obviate the requirement that the veteran submit 
evidence of a current disability and evidence of a nexus 
between the current disability and service to succeed on the 
merits of a claim).  See also Clyburn v. West, 12 Vet. 
App. 296, 303 (1999).  As stated above, the veteran is 
competent to report that he sustained an injury in service to 
his arms and shoulders, and the Board concedes such.  That 
section, however, cannot establish a finding of a current 
disability with a nexus to service, as that requires 
competent medical evidence.  Beausoleil, 8 Vet. App. at 464. 

The preponderance of evidence is against the appellant's 
claims of entitlement to service connection for disorders of 
the arms and shoulders, and there is no doubt to be resolved.

Entitlement to service connection for a 
chronic acquired psychiatric disorder as 
secondary to service-connected residual 
scar from a shrapnel wound in the lower 
part of the right scapula.


The Board addresses this claim because the Secretary stated 
in his October 1995 motion for remand that the appellant 
should be examined to determine whether the appellant had a 
service-connected psychiatric disorder as a result of the 
service-connected residual scar from shrapnel wound in the 
lower part of the right scapula, which motion was granted by 
the Court.

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994);  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claim of entitlement to service connection for a 
psychiatric disorder as secondary to his service-connected 
residual scar from a shrapnel wound in the lower part of the 
right scapula is not well grounded.

The Board reiterates the three requirements for a well 
grounded claim for secondary service connection; evidence of 
a current disability as provided by a medical diagnosis, a 
service-connected disease or injury, and competent evidence 
providing a nexus between the two.  Wallin v. West, 11 Vet. 
App. 509, 512 (1998); see also Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997); Reiber v. Brown, 7 Vet. App. 513, 516 
(1995).

VA has conducted psychiatric examinations of the veteran.  
Only one examiner addressed the etiology of a current 
psychiatric disorder, which was an opinion that the diagnosis 
of cognitive disorder was "unlikely" related to the 
service-connected residual scar from a shrapnel wound in the 
lower part of the right scapula.  In the absence of competent 
medical evidence linking a chronic acquired psychiatric 
disorder to the veteran's service-connected disability, the 
claim of entitlement to service connection is not well 
grounded.

The record shows the veteran has failed to provide medical 
evidence of a nexus between his current psychiatric disorder 
and his service-connected disability.  There are no 
documented medical opinions or other competent evidence of 
record linking the veteran's current psychiatric disorder to 
his service-connected shrapnel scar.

The veteran as a lay person is not competent to provide a 
medical opinion linking one disorder to another.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).






Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's psychiatric disorder is related to his service-
connected shrapnel scar.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

The Board further finds that the veteran has not indicated 
the existence of any evidence that has not already been 
requested and/or obtained that would well ground his claim.  
38 U.S.C.A. § 5103(a) (west 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341. 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the Board considered and denied the veteran's appeal 
on a ground different from that of the RO, which denied the 
claim on the merits, he has not been prejudiced by the 
decision.  This is because in assuming that the claim was 
well grounded, the RO accorded the veteran greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

As the veteran's claim of entitlement to service connection 
for a chronic acquired psychiatric disorder as secondary to 
his service-connected shrapnel scar is not well grounded, the 
doctrine of reasonable doubt has no application to his claim.  
Bernard v. Brown, 4 Vet. App. 384 (1993).



ORDER

Entitlement to service connection for disorders of the arms 
and shoulders on a direct service incurrence basis and as 
secondary to service-connected residual scar from a shrapnel 
wound in the lower part of the right scapula is denied.

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for a chronic acquired 
psychiatric disorder as secondary to his service-connected 
residual scar from a shrapnel wound in the lower part of the 
right scapula, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

